DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references (IT RM2011000386) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Bottom pg. 2 of the IDS in the NPL document section it states IT RM2011000386 corresponds to a document provided (102017000115299), this is incorrect because 102017000115299 is the priority document and it states that IT RM2011000386 is prior art on pg. 4 of 102017000115299. 
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outside" and “the whole height h” in lines 4 and 12.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an outside or a whole height in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 – 21, 23 – 25, 27 – 33, and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Petrangeli (US 20140169121 A1) in view of Westerkamp (DE 20211331 U1).
Regarding claim 15, Petrangeli teaches a venturi mixing device ([0035]; Fig. 7) comprising a body (41) having an inlet (42) and an outlet nozzle (321), and, internally to the body, a main flow restricting channel (5) communicating with the inlet (Fig. 7) and with a suction chamber (322), the suction chamber being in communication with a mouth (82) communicating with the outside ([0055]), an outlet channel (325) being in communication with the suction chamber (322) and ending with the outlet nozzle (321), wherein the outlet channel is provided with a flow straightener (43; [0056] – [0057]) comprising a cylinder (44) configured (capable of being stably, see Figs. 7 and 8) to be stably placed in a duct (325, duct is analogous to the outlet channel, 325, see instant disclosure pg. 6, line 32) and having an inlet mouth and an outlet mouth (modified Figs. 7, 8),
wherein the inlet mouth of the cylinder of the flow straightener (43) is facing the inlet of the venturi mixing device (Fig. 7) and the outlet mouth of the cylinder of the flow straightener is facing the outlet nozzle (321) of the venturi mixing device (Fig. 7).


    PNG
    media_image1.png
    692
    554
    media_image1.png
    Greyscale

Modified Figs. 7,8 
Westerkamp teaches a cylinder (pipe or tube, 2) for fluid flow control ([0001]) being internally provided with a helical rib (10) running on an inner surface (8) of the cylinder (Fig. 1; [0012]), wherein a ridge of the helical rib (Figs. 1, 2) follows a cylindrical helix ([0012]) with height h (see modified Fig. 1) and with pitch p ([0013] and [0016]) wrapped around a cylindrical volume (see [0012] stating “helical elevation indicated in broken lines, line 10, the 360° or in the course of the tube section is shown extends over the length of the displayed portion of the tube 2 a full rotation”) having diameter d coaxial 

    PNG
    media_image2.png
    276
    905
    media_image2.png
    Greyscale

Modified Fig. 1

    PNG
    media_image3.png
    646
    619
    media_image3.png
    Greyscale

Modified Fig. 2
Regarding claims 16, 28, and 29 Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to teach the inner surface of the cylinder has diameter D and wherein the diameter d of the clear central cylindrical section ranges from 40% to 90% of D, i.e. 0,4·D ≤ d ≤ 0,9·D, 50% to 75% of D. i.e. 0,5·D ≤ d ≤ 0,75·D and 60% to 65% of D, i.e. 0,6·D ≤ d ≤ 0,65·D.
Westerkamp teaches a cylinder (pipe or tube, 2) for fluid flow control ([0001]) having a diameter D and a diameter d of the clear central cylindrical section (modified Fig. 2), wherein the diameter d of the clear central cylindrical section ranges from 40% to 90% of D, i.e. 0,4·D ≤ d ≤ 0,9·D and 50% to 75% of D. i.e. 0,5·D ≤ d ≤ 0,75·D (see claim 5 and Fig. 2, maximum height of H (helical rib) is 50% the diameter D, therefore the remaining diameter d can be 50% of the diameter D). Petrangeli and  Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the diameters D and d of the cylinder in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]). 

Regarding claims 17, 30, and 31, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to teach the front angle a ranging from 115° to 165, 120° to 150°, and 130° to 140°.
Westerkamp teaches a front angle (V) being greater than 90° (see claim 4 and [0014]). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the front angle in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]). 
Furthermore, Westerkamp discloses the front angle a being over 90° except for specifying a range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ranges of front angle a, since it has been held that where the general conditions of a claim are disclosed in the prior art (see claim 4 and [0014]; Fig. 2), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 18, 32, 33, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to teach the rear main surface forming with the inner surface of the cylinder a rear angle b ranging from 45° to 135°, 75° to 120°, and 90° to 105°. 

Furthermore, Westerkamp discloses the rear angle b being over 90° (R is symmetrical to V as seen in Fig. 2) except for specifying a range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ranges of rear angle b, since it has been held that where the general conditions of a claim are disclosed in the prior art (see claim 4 and [0014]; Fig. 2), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to teach a ratio between pitch p of the cylindrical helix followed by the ridge of the helical rib and length c of a projection of the helical rib on the inner surface of the cylinder is not lower than 1. i.e. p ≥ c.
Westerkamp teaches the pitch p of the cylindrical helix being greater than the length c of a projection of the helical rib on the inner surface of the cylinder (see modified Fig. 1 and modified Fig. 2). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the pitch p and projection c in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]).
Regarding claim 20, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44) with a height, but fails to teach the cylinder having height H and the helical rib extending only for the entire height H of the cylinder.
Westerkamp teaches a cylinder with height H (modified Fig. 1) and a helical rib (10) extending only for the entire height H of the cylinder (Fig. 1). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the helical rib and height H in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]).
Regarding claims 21, 35, and 36, Petrangeli teaches a venturi mixing device (Fig. 7), but fails to teach the ridge of the helical rib describes not more than two turns of the cylindrical helix, at least one-half of a turn of the cylindrical helix, and only one turn of the cylindrical helix, respectively.
Westerkamp teaches the ridge (modified Fig. 2) of the helical rib (10) describing not more than two turns of the cylindrical helix (see Fig. 1 showing only two turns and ([0016]), at least one-half of a turn of the cylindrical helix (see claim 7 stating at least more than one-half (it states more than 1 turn) and [0013] stating the turn can be less than 360° such as for example 90°), and only one turn of the cylindrical helix (see claim 7). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the ridge of helical rib and helical turns in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]).
Regarding claim 23, Petrangeli teaches a venturi mixing device (Fig. 7), but fails to teach the ridge of the helical rib is a surface that is a helical portion of a cylindrical surface.

Regarding claims 24 and 25, Petrangeli teaches a venturi mixing device (Fig. 7), but fails to teach the helical rib having a polygonal and triangular axial cross-section, respectively.
Westerkamp teaches the helical rib having a polygonal and triangular axial cross-section (see Fig. 2, element 10) (triangular cross section is also a type of a polygonal cross section). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the helical rib axial cross-section in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]).
Regarding claim 27, Petrangeli teaches a venturi mixing device (Fig. 7), wherein the flow straightener (43) is placed in correspondence with the outlet nozzle (325; see Figs. 7,8). 
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Petrangeli (US 20140169121 A1) in view of Westerkamp (DE 20211331 U1) and further in view of Farrow (US 20160102797 A1).
Regarding claim 22, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to explicitly teach the ridge of the helical rib being substantially linear. 

Regarding claim 26, Petrangeli teaches a venturi mixing device (Fig. 7), but fails to teach the helical rib having a trapezoidal axial cross-section.
Farrow teaches a cylinder (insert, 30) for fluid flow control (Abstract) with a helical rib (23, 33) having a trapezoidal axial cross-section ([0013] and [0038]). Petrangeli and Farrow are considered analogous art as they are both in the field of flow/fluid control apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Farrow concerning the helical rib cross-section in order to maximize flow rate (mass flow, see [0002] and [0006]) and provide a cost effective device that is insertable into multiple systems/apparatuses for different applications ([0008]). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Petrangeli (US 20140169121 A1) in view of Westerkamp (DE 20211331 U1) as applied to claim 33 above, and further in view of Althaus (US 5518311 A).
Regarding claim 34, Petrangeli teaches a venturi mixing device (Fig. 7), but fails to teach the rear angle b being substantially equal to 90°.
Althaus teaches a vortex generator rib (baffle) having a rear angle b being substantially equal to 90° (see Figs 1, 2; Col. 3, lines 45 – 47). Petrangeli and Althaus are considered analogous art as they are . 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Petrangeli (US 20140169121 A1) in view of Westerkamp (DE 20211331 U1) as applied to claim 25 above, and further in view of Althaus (US 5518311 A).
Regarding claim 37, Petrangeli teaches a venturi mixing device (Fig. 7) with cylinder (43, 44), but fails to teach a helical rib having a right-angle triangle shape.
Westerkamp teaches a cylinder (pipe or tube, 2) for fluid flow control ([0001]) being internally provided with a helical rib (10). Petrangeli and Westerkamp are considered analogous art as they are both in the field of flow/fluid control and mixing devices, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Westerkamp concerning the helical rib in order to increase flow rate by creating turbulence ([0007]-[0008]) and to prevent clogging in the venturi mixing device ([0015]). 
Petrangeli in view of Westerkamp also fails to teach the helical rib having a right-angle triangle shape. 
Althaus teaches a vortex generator rib (baffle) having a right-angle triangle shape (see Figs. 1, 2; Col. 3, lines 45 – 47). Petrangeli, Westerkamp and Althaus are all considered analogous art as they are in the field of flow/fluid control apparatuses, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Althaus concerning the right angle triangle shape to the helical rib of Westerkamp in order to provide efficient mixing by generating vortices and promoting increased flow rate (see Col. 2, lines 7 – 8, 46 – 48). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolpert (US 20050131263 A1) teaches tubes with helical inner fins.
Mentzer (US 6042263 A) teaches a mechanical device that dynamically, through the change in velocity-caused sheer planes, effectively produces a more homogenized mixed phase flow stream downstream from a non-homogenized phase concentrated stream.
Kojima (US 5605400 A) teaches a mixing element comprising a cylindrical passage pipe through which a liquid flows, and a plurality of blade bodies disposed inside the passage pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774